 



Exhibit 10.4

(JP MORGAN LOGO) [o30040o3003901.gif]
February 1, 2006
Nortel Networks Facilities
Securities Demand Letter
Nortel Networks Corporation
Nortel Networks Inc.
8200 Dixie Road Suite 100
Brampton, Ontario L6T 5P6
Canada
Attention: Katharine Stevenson, Treasurer
          Reference is made to the letter dated the date hereof (the “Commitment
Letter”) relating to (a) the engagement of J.P. Morgan Securities Inc. as a
Bookrunner and Arranger (the “Arranger”) to arrange financing (the “Financing”)
in the aggregate amount of up to US$1.3 billion for Nortel Networks Inc. (“NNI”)
and together with Nortel Networks Corporation (“NNC”), the “Company”) and
(b) the commitment by JPMorgan Chase Bank, N.A. (“JPMCB”) to the Financing as
specified therein. Terms defined in the Commitment Letter are used herein with
the same meaning.
          You agree to engage an investment bank to serve as lead left initial
purchaser, placement agent or underwriter (the “Lead Investment Bank”) and one
or more other investment banks to act as co-initial purchasers, co-placement
agents or co-underwriters, which investment banks shall be reasonably
satisfactory to JPMCB to place senior, unsecured debt securities pursuant to
Rule 144A or Regulation S of the Securities Act of 1933, as amended, to prepay
or repay all or any portion of the principal and other amounts then outstanding
under the Facilities (any such securities, the “Securities”, and any such
offering, an “Offering”). Such Securities shall have covenants and events of
default substantially the same as those in the draft description of notes which
you furnished to us, dated November 23, 2005, subject to such changes based upon
market conditions as the Company and the Lead Investment Bank shall mutually
agree. You shall take all actions reasonably necessary or desirable so that the
Lead Investment Bank can, as soon as practicable after the first date on which a
Securities Demand (as defined below) may be given, offer and sell the Securities
in one or more offerings or placements pursuant to Rule 144A or Regulation S of
the Securities Act of 1933, as amended. The Lead Investment Bank, in its
reasonable discretion after consultation with you, shall determine whether, and
in what amounts, the Securities shall be issued and the amount of each series of
Securities to be issued if the Securities are to be issued in a series of
placements; provided that the interest rate (whether floating or fixed)
applicable to the Securities shall be as reasonably agreed by the Lead
Investment Bank and the Company in light of the then prevailing market
conditions for comparable securities. Upon notice by the Lead Investment Bank (a
“Securities Demand”), at any time and from time to time, from and after May 31,
2006, the Borrower shall take all actions reasonably necessary or desirable to
cause the issuance and sale of Securities upon such terms and conditions as
specified in the Securities Demand.

 



--------------------------------------------------------------------------------



 



          This letter is intended solely for the use of the Company and not any
other person and may not be used or disclosed, referred to or communicated by
the Company (in whole or in part) to any third party (other than the Company’s,
its subsidiaries and their respective directors, employees, advisors, auditors
and agents who are directly involved in the consideration of this matter) for
any purpose whatsoever (except that, after acceptance of this letter by you, the
foregoing restriction shall terminate).
          If you accept and agree to this proposal, please so indicate by
signing in the space provided below and returning a copy of this letter to us on
or before 5:00 p.m. on February 1, 2006.

                  Very truly yours,    
 
                J.P. MORGAN SECURITIES INC.    
 
           
 
  By:   /s/ Bruce Borden
 
Name: Bruce Borden    
 
      Title: Vice President    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ David M. Mallett    
 
           
 
      Name: David M. Mallett    
 
      Title: Vice President    

-2-



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:            
   
 
        NORTEL NETWORKS CORPORATION    
 
       
By:
  /s/ Katharine B. Stevenson
 
Name: Katharine B. Stevenson    
 
  Title: Treasurer    
 
       
By:
  /s/ Gordon A. Davies    
 
       
 
  Name: Gordon A. Davies    
 
  Title: General Counsel — Corporate and    
 
            Corporate Secretary    
 
        NORTEL NETWORKS INC.    
 
       
By:
  /s/ Lynn C. Egan    
 
       
 
  Name: Lynn C. Egan
   
 
  Title: Assistant Secretary    

-3-